DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.

Status of Claims
Claims 1-6, 8-14, and 16 are pending and under consideration for patentability; claims 1 and 9 have been amended; claims 7 and 15 previously were cancelled.  

Response to Arguments
Applicant’s arguments dated 22 March 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite wherein the redisplayed first graphic image is in an unmodified form.  The Examiner has addressed the amended limitations in the updated text below.  

Claim Objections
Claims 1 and 9 are objected to because of the following informalities.
Claims 1 and 9 contain minor typographical/grammatical errors.
Claim 1, line 16: Applicant is advised to change “the redisplayed first graphic image” to “a redisplayed first graphic image”
Claim 9, line 21: Applicant is advised to change “the redisplayed first graphic image” to “a redisplayed first graphic image”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. (US 2008/0137927 A1) in view of Hachiya et al. (US 2017/0109016 A1).  

inserting a probe into a heart of a living subject ([0030]), a distal portion of the probe having a plurality of sensors disposed thereon ([0037])
displaying the heart as a first graphic image ([0052]; figure 5, image 92), the first graphic image displaying nonfunctional electroanatomic information ([0052], the initial image may be a topographic image, as seen in image 92, prior to the display of functional information), the first graphic image displayed in a monocolor (figure 5; [0055], only after adding the functional information is a pseudocolor introduced) and iteratively (figure 4 outlines the iterative process)
processing signals from the sensors to generate respective outputs ([0037] - [0039], [0043])
selecting a region on the first graphic image that is less than all of the first graphic image, the region selected being based on a current location of the plurality of sensors ([0059] - [0060])
displaying at least a portion of the outputs on the selected region as a second graphic image (figure 5, images 94 and 96), the second graphic image displaying functional electroanatomic information ([0063] - [0064]), the second graphic image displayed in a pseudocolor ([0061], [0063])
Regarding claim 9 in particular, Altmann describes the corresponding apparatus, circuitry, and processors for performing the recited steps ([0039], [0049]).  

removing the second graphic image after a predetermined time interval
redisplaying, in response to the second graphic image being removed, a redisplayed first graphic image being in unmodified form
Altmann does, however, describe querying the user or having an automatic process to determine if more imaging is necessary to complete an examination ([0073]).  As a result, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the steps of removing the second graphic image after a predetermined time interval and redisplaying the first graphic image, essentially “resetting” the described method, as doing so advantageously allows the resulting method to perform multiple analyses on various different substructures within the heart.   
Additionally, Hachiya also describes image management schemes, for example on a smart device ([0008] - [0009]).  Hachiya further describes removing a graphic image after a predetermined time interval (figure 25; [0189] - [0195], the processor awaits selection of an object, determines if the object is accessible, and, if the object is not accessible, redisplays the original set of icons) and redisplaying, in response to a graphic image being removed, a first graphic image in an unmodified form (figure 25; [0189] - [0195], after the function of the selected object, for example, a secondary application, transfer, data selection, etc., has concluded, the processor redisplays the original set of icons).  As Hachiya also describes image management schemes, 
Regarding claims 2 and 10, Altmann further describes wherein the sensors are electrodes and the signals are bioelectric voltages ([0044]). 
Regarding claims 4 and 12, Altmann further describes wherein the sensors are temperature sensors ([0076]).
Regarding claims 6 and 14, Altmann further describes wherein the sensors are location sensors ([0037]). 

Claims 3, 5, 8, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Hachiya, further in view of Harlev et al. (US 2012/0184863 A1). 
Regarding claims 3 and 11, Altmann in view of Hachiya suggests the method of claim 2 and the apparatus of claim 10, but Altmann and Hachiya do not explicitly disclose determining wavefront propagation and wherein the outputs are local activation times at respective locations of the sensors.  However, Harlev also describes a method and apparatus for electroanatomical mapping, including determining wavefront propagation ([0358]) and wherein the outputs are local activation times at respective 
Regarding claims 5 and 13, Harlev further describes wherein the sensors are contact force sensors ([0312]). 
Regarding claims 8 and 16, Harlev further describes gating signals from the sensors according to a cardiorespiratory cycle ([0339] - [0340], [0351], [0355]). 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792